Mr. Justice Nelson
delivered the opinion of the court.
Mr. W. M. Evarts, Mr. C. B. Sedgwick and Messrs. Edmonds & Miller for plaintiff in error.
Mr. F. Kernan for defendant in error.
Churchill is the only party against whom judgment was rendered in the court below, and the party who has brought a writ of error to this court.
The judgment is reversed, and the case remitted to the court below for proceedings there as directed in the case of Van Allen v. Assessors, 3 Wall. 573. We refer to the opinion in that case as governing this one. Reversed.